June 22, 2012

Mr. James C. Ho
Gibson Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201-6912


Ms. Sylvia Marie Hartless
General Counsel
Fort Worth Transportation Authority
1600 E Lancaster Ave.
Fort Worth, Tx 76102-6720
Ms. Joycell Marie Hollins
DART | Legal Department
Sr. Assistant General Counsel, JG
Post Office Box 660163
Dallas, TX 75266-0163

RE:   Case Number:  11-0079
      Court of Appeals Number:  05-09-01500-CV
      Trial Court Number:  CC-09-06498-D

Style:      ONCOR ELECTRIC DELIVERY COMPANY LLC
      v.
      DALLAS AREA RAPID TRANSIT AND FORT WORTH TRANSPORTATION AUTHORITY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Ms. Lisa Matz |
|   |Mr. John      |
|   |Warren        |